Order, entered on December 27, 1960, granting a motion for reargument with respect to an order entered December 2, 1960, granting plaintiff’s motion to add certain defendants, unanimously modified, on the law, on the facts, and in the exercise of discretion, to deny the cross motion of defendant Levine for a severance and the order is otherwise affirmed, with $20 costs and disbursements to plaintiff-appellant. Sufficient prejudice to defendant Levine is not established to merit a severance, especially as compared with the convenience to plaintiff and the court in disposing of all the issues. ¿Plaintiff has demonstrated for the purposes of this motion prima facie that the alleged liability of all the defendants arose out of the same transaction or transactions carried out pursuant to a single motivation or plan. Appeal from order entered on December 27, 1960 denying plaintiff’s motion to vacate the decision granting reargument to defendant Morton Levine, unanimously dismissed. No opinion. Concur — Botein, P. J., Breitel, Rabin, Eager and Bastow, JJ.